Caldwell, J.
I concur in the conclusion reached by the- circuit judge. The plaintiff was compelled to make all the heirs parties, and, according to. a well-settled rule of equity pleading, he had the right to make them defendants, without regard to the question of the attitude they occupied .towards each other or the plaintiff. But it is said that the defendants in -this state, -whose interests harmonize with the plaintiff’s, are“collusively joined as defendants.” It docs not follow that, because some of .the parties to the. suit have common interests with the plaintiff, they must be made plaintiff's, or so treated for any purpose. “ In a suit by joint tenants or tenants in common for a partition, all must be before the .court; but it is not necessary of course that all should be plaintiffs.” Pom. Rem. §.254. It was a rule of common-law pleading that all persons having the same interest should stand on the same side of the suit, but that rule never had any application in a court of chancery. All that the rules in chancery pleading require is that all parties materially interested in the subject of the suit be brought on the record either as *819plaintiffs or defendants. Story, Eq. PI. § 72; Bank v. Seton, 1 Pet. 306. Certainly parlies cannot be said to be eollusively joined for the purpose of perpelrating a fraud on the jurisdiction of the court, when they are indispensable parties to the suit, ( Barney v. Baltimore City, 6 Wall. 280,)' and when by the settled rule of chancery pleading the plaintiff had an undoubted right to make them defendants, and when their bona fide citizenship, and that of the plaintiff, is such as to give the latter the right according to the very letter of the constitution and act of congress to sue them in the federal court. By no rule of law or logic can the contention be supported that the rules of chancery pleading as to parties shall be abrogated, and a rule the converse of that which has obtained from time immemorial adojitod, in order to'deprive a citizen of another state from his constitutional right to sue in this court. If the defendants’ contention is sound, then a plaintiff suing in a federal court must join with him as plaintiffs all persons whose interests are supposed to be like his own, whenever such joinder would have the effect to defeat the federal jurisdiction, and for that very purpose. By a parity of reasoning, where the federal jurisdiction -would exist by the plaintiff joining with him all persons having the same interest, he would be required to make them defendants, if by so doing the federal jurisdiction would be ousted. But a compulsory rearrangement of the parties to a suit, rightfully brought under the act of congress and the rules of chancery pleading, with a view to oust the federal jurisdiction, is without precedent, and opposed to the doctrine and spirit of the rules on the subject of federal jurisdiction when that jurisdiction is dependent on citizenship. By equity rules 22 and 47 necessary and proper parties may be dispensed with when the effect of making them parties would be to oust the jurisdiction of the court. Ho far from treating as plaintiffs those who are properly made defendants under the rules of chancery pleading, for the purpose of ousting the jurisdiction, they will, when not sued, not be permitted to make themselves plaintiffs, if the effect would he to oust the jurisdiction; but the court will on its own motion make them defendants in order that the jurisdiction may be maintained. On Ibis point Mr. Justice Blatoilfobb says:
"In regard to the petition presented by Wheeler, asking to be made a co-plaintiff in the bill, 1 think the point is disposed oí by the rules in equity prescribed by the supreme court. .4 case like this one was probably foreseen, and is provided tor in the forty-seventh and forty-eighth of the rules of practice for courts of equity. * * * These rules have been acted upon ever since they were adopted in reference to cases of this kind, particularly in regard to corporations where the stockholders are numerous, and reside in various places. But, independently of all that, it is apparent that, in this case, to make Wheeler, who is a citizen of the state of ¿New York, a party plaintiff, would oust the jurisdiction of the court; and under those circumstances, irrespective of the rules referred to, the rule of equity would be to make the person a party defendant, and not a party plaintiff. It is not at all necessary, in order to give to Wheeler, as a stockholder in the Pacific Mail Company, the benefit of this suit, that be should bo made a co-plaintiff. lie may come in and contribute to the expenses of the suit, and avail himself of the benefits of it by being made a defendant.” Brown v. Steam-Ship Co., 5 Blatchf. 535.
*820The case of Barney v. Baltimore City, supra, goes to support the jurisdiction in this case. In that case Mary Barney, a citizen of Delaware, and one of the heirs of Samuel Chase, filed her bill in the circuit court of the United States for Maryland against the city of Baltimore and several individuals, co-heirs with her, certain of them being citizens of Maryland, and certain others, (William, Ann, and Matilda Ridgely,) citizens of the District of Columbia, for partition and an account of rents and profits of real estate of which it was alleged Chase died intestate. It is obvious from the statement and the opinion in the case, that the interests of the plaintiff and the other heirs who were made defendants were identical, and that the city of Baltimore occupied in that case the attitude the Gaineses do in this, and that the cit}’’ was the only defendant claiming adversely to the plaintiff. The court held all the heirs of Chase, were indispensable parties to the suit, and that as three of them were •citizens of the District of Columbia and could neither sue nor be sued in a federal court, the case must be dismissed. But neither the counsel nor the court intimate that the common citizenship of some of the heirs, made defendants, with the city of Baltimore, would deprive the court of jurisdiction. On the contrary, Mr. Justice Miller, who delivered the opinion of-the court, said: “The first question which the record before us presents is, whether the circuit court of the district of Maryland, sitting as a court of chancery, could entertain jurisdiction of the case. The difficulty arises in reference to the interest of William, Ann, and Matilda Ridgely,” who were the heirs residing in the District of Columbia. The counsel for Gaines invokes and attempts to apply to this case the doctrine applicable to the removal of suits which is thus stated by the supreme court: '
“For the purposes of a removal the matter in dispute may be ascertained and the parties to the suit arranged on opposite sides of that dispute. If in such arrangement it appears that those on one side are all citizens of different states from those on the other, the suit may be removed.” Removal Oases, 100 U. S. 457.
This doctrine is applied alone in cases brought originally in a state court, and then in aid of the federal jurisdiction, or, as expressed by the supreme court, “ for the purposes of a removal.” It is to prevent plaintiffs from depriving defendants of the right of removal by uniting with them as defendants persons whose citizenship would prevent a removal, and who either have no real interest in the suit, or whose interests are on the side of the plaintiff. Arapahoe Co. v. Railway Co., 4 Dill. 277; Sewing-Machine Co. Case, 18 Wall. 586. The doctrine has no application in the case at bar. The cross-bills filed by the Beldings are proper. Peay v. Schenck, 1 Woolw. 175.